office_of_chief_counsel internal_revenue_service memorandum number release date cc ita asbraden postu-140359-13 uilc date date to shirley h mao general attorney los angeles group gaming sub-industry specialist large business international from senior technician reviewer branch office of associate chief_counsel income_tax accounting subject w-2g question this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues under sec_6041 of the internal_revenue_code and a of the income_tax regulations is a casino required to issue a form w-2g to an individual who wins a slot machine jackpot or has winnings from a table game if the individual is enrolled in state commission’s voluntary exclusion program vep are the winnings includible in the vep participant’s gross_income conclusions a casino is not required to issue a form w-2g to a vep participant who wins a slot machine jackpot or has winnings from a table game if the jackpot or winnings are not paid to the vep participant postu-140359-13 a vep participant is not required to include a jackpot or winnings from a state casino in gross_income except to the extent that an amount is paid to the vep participant facts pursuant to state administrative code state commission has established a vep as a means of treating gambling addiction a vep participant enters into a written contract with state pursuant to which the individual voluntarily agrees to not enter a state casino under the terms of the contract and as described in the state administrative code a vep participant who nevertheless enters a state casino agrees to surrender any jackpot or thing of value won as a result of a wager made at the casino winnings not payable to the individual are paid to the state commission for use by the state to fight gambling addiction an individual can elect to be in state’s vep for a period of one year five years or for life if an individual elects either one or five years the individual must affirmatively request to be removed from the program after the elected term expires an individual may not request removal from the vep if they elect lifetime enrollment when an individual enrolls in the vep their name and a description are taken and entered into a list of enrolled members that list is then made available to the casinos in state if a vep participant is found in a state casino they may be arrested for trespass if a vep participant nevertheless enters a state casino makes a winning wager and then tries to claim the winnings they will be informed that their name is on the vep participant list and they will not be paid any winnings specifically if an individual wins a slot machine jackpot of dollar_figure or more the machine stops and a slot technician comes to the machine to verify the prize after verification the slot technician obtains the individual’s personal information to complete a form w-2g if the individual is a vep participant the individual is informed that under the terms of the vep agreement the individual will not be paid and he or she is escorted from the casino if the individual is not a vep participant a form w-2g is completed and the individual is paid in addition if an individual wins reportable_gambling_winnings at a table game and seeks to cash in chips at a cashier the cashier asks the individual for identification to compete a form w-2g and consults the vep participant list before making payment if the individual’s name is on the vep participant list the individual is informed that under the terms of the vep agreement the individual will not be paid and he or she is escorted from the casino if the individual is not a vep participant a form w-2g is completed and the individual is paid postu-140359-13 law and analysis issue sec_6041 provides in general that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall make a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount for such gains profits and income and the name and address of the recipient of such payment section a provides that every person engaged in a trade_or_business who in the course of the trade_or_business makes a payment of winnings of dollar_figure or more from a slot machine shall make an information_return with respect to such payment the obligation to file an information_return reporting slot machine winnings with respect to an individual requires payment of the winnings to the individual in this case a state casino is not required to make a payment of slot machine winnings to individuals enrolled in the state’s vep accordingly to the extent that no payment is made to the vep participant a state casino is not required to file an information_return under sec_6041 with respect to the vep participant under sec_31_3406_g_-2 of the employment_tax regulations a gambling winning other than a winning from bingo keno or slot machines is a reportable gambling winning only if the amount_paid with respect to the wager is dollar_figure or more and if the proceeds are at least times as large as the amount wagered see also revproc_2007_57 2007_36_irb_547 requiring reporting of payments of winnings of more than dollar_figure to winners at a poker tournament similar to slot machine winnings the obligation to file an information_return reporting table game winnings with respect to an individual requires a payment of the winnings to the individual in this case a state casino is not required to make a payment of table game winnings to individuals enrolled in the state’s vep accordingly to the extent that no payment is made to the vep participant a state casino is not required to file an information_return under sec_6041 with respect to the vep participant postu-140359-13 we emphasize that to the extent any jackpot or winnings are paid to a vep participant information reporting under sec_6041 is required as prescribed under the normal rules of that section issue sec_61 provides that except as otherwise provided gross_income includes all income from whatever source derived the definition is construed broadly and extends to all undeniable accessions to wealth clearly realized over which the taxpayer has complete dominion 348_us_426 gross_income includes gambling winnings see eg hamilton v commissioner t c memo under the anticipatory_assignment_of_income doctrine a taxpayer may realize income even though no amount is actually paid to the taxpayer in the seminal case of 281_us_111 the supreme court announced what has been called the first principle of income_taxation that income must be taxed to him who earns it 337_us_733 in earl the taxpayer and his spouse entered into an agreement under which all earnings and other_property then owned and thereafter acquired by either spouse were to be held by both spouses equally as joint_tenants with right_of_survivorship mr earl claimed that pursuant to the arrangement only one-half of his salary and fees was taxable to him the court found that however skillfully devised an arrangement might be an individual may not assign income that he earns to another taxpayer to shift the incidence of income_tax thus the court held that mr earl was taxable on the entirety of his salary the assignment_of_income_doctrine announced in lucas v earl and applied in subsequent cases effectively prohibits attempts by taxpayers to shift the tax_liability for income earned by the taxpayer’s own efforts however in certain circumstances the assignment_of_income_doctrine does not apply where the taxpayer disclaims waives renounces or otherwise abandons any and all interests in the right to receive the income before it is earned and the taxpayer does not direct or retain the ability to direct the disposition of the income after it is earned and payable for example in 129_f2d_638 9th cir the taxpayer was a corporate officer who did not receive compensation income for several years in early the corporation’s board_of directors resolved that they would pay the taxpayer a percentage of the corporation’s profits each year after paying a percentage to the taxpayer in the first half of the taxpayer informed the board that he did not wish to receive any future payments instead he asked that the corporation use the money for a worthwhile purpose in response to this request the board postu-140359-13 adopted a resolution under which they established a foundation of agricultural economics at the university of california in the name of the taxpayer the service argued that under the assignment_of_income_doctrine any amounts paid to the foundation were taxable_income of the taxpayer the court however held that because the taxpayer never received payment nor did the taxpayer direct the use of the money the taxpayer was not required to include amounts paid to the foundation in income the court noted that there was substantial evidence to support the finding of the board_of_tax_appeals that the taxpayer did not receive the money and that he did not direct its disposition all that he did was to unqualifiedly refuse to accept any further compensation_for his services with the suggestion that the money be used for some worthwhile purpose so far as the taxpayer was concerned the corporation could have kept the money id pincite we conclude that a state vep participant resembles the taxpayer described in giannini by participating in the state vep the gambler is repudiating his or her right to any of the winnings before any of the winnings are earned or paid the fact that the winnings are surrendered to the state commission is of no consequence because the participant is not directing the payment of the winnings to another person rather pursuant to state law and as reflected in the terms of the state vep agreement entered into before the winnings are realized the renounced winnings must be paid to the state commission accordingly a state vep participant is not required to include a jackpot or winnings from a state casino in gross_income except to the extent that an amount is paid to the vep participant please call andrew braden at if you have any further questions concerning this memorandum
